Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered as claim 3.
Misnumbered claim 3 been renumbered 4. And the rest of the claims has been re-numbered as follow:
Misnumbered claim 4 been renumbered 5.
Misnumbered claim 5 been renumbered 6.
Misnumbered claim 6 been renumbered 7.
Misnumbered claim 7 been renumbered 8.
Misnumbered claim 8 been renumbered 9.
Misnumbered claim 9 been renumbered 10.
Misnumbered claim 10 been renumbered 11.
Misnumbered claim 11 been renumbered 12.
Misnumbered claim 12 been renumbered 13.
Misnumbered claim 13 been renumbered 14.
Misnumbered claim 14 been renumbered 15.
Misnumbered claim 15 been renumbered 16.
Misnumbered claim 16 been renumbered 17.
Misnumbered claim 17 been renumbered 18.
Misnumbered claim 18 been renumbered 19.
Misnumbered claim 19 been renumbered 20.
Also, Examiner change the dependency of the re-numbered claims 18-20 as follow:
Renumbered 18 depends on 17.
Renumbered 19 depends on 18.
Renumbered 20 depends on 17.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-16, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 20190189292) in view of Naidoo (US 7,835926).
Regarding claim 1, Shaya teaches, a method implemented on a mobile video conference participant device (Paragraph 46, 50 and Fig. 1, el. 36, 38), the method comprising:
 receiving data via an encrypted electronic communication channel, the data comprising 
i) authorization from a server hosting privacy health care data (Paragraph 76, 83, 185, 49-53) and 
ii) scheduling information for a health care provider (Paragraph 97); 
creating a clickable link, the clickable link configured for initiating a video conference session from a single user action on the clickable link (Paragraph 169, 190, 97); and 
in response to the user pressing the clickable link: sending a second data to the health care provider for initiating the video conference session (Paragraph 169, 190, 97), and initiating the video conference with the health care provider via a secure communication channel (Paragraph 50-53).
Shaya does not teach using the data packet as claimed.
Naidoo in the same art of endeavor teaches using data packets in communication and exchanging information in telemedicine session with a healthcare (Fig. 9 and Col. 31, lines 9-15).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shaya with Naidoo in order to improve the system and provide more efficient and reliable way in communication.
Regarding claim 2, Shaya in view of Naidoo teaches, receiving an acknowledgment of a log entry for the video conference session (Shaya: Paragraph 125, 169).
Regarding claim 3, Shaya in view of Naidoo teaches, receiving an acknowledgment of a billing entry for the video conference session (Shaya: Paragraph 123, 137, 158).
Regarding claim 4, Shaya in view of Naidoo teaches, wherein the server hosting privacy health care data is an eligibility portal server comprising a database of patient eligibility records (Shaya: Paragraph 98, 188).
Regarding claim 5, Shaya in view of Naidoo teaches, receiving a notification of an appointment prior to receiving the data packet (Shaya: Paragraph 99, 101, 182).
Regarding claim 7, Shaya in view of Naidoo teaches, receiving at least one of a preference for a medical provider, a medical facility, a medical plan, a medical entitlement for services, or medical plan identification (Shaya: Paragraph 62: specific doctor).
Regarding claim 8, Shaya in view of Naidoo teaches, receiving user data comprising at least one of biographical information and medical information of the user (Shaya: Paragraph 61, 38).
Regarding claim 9, Shaya in view of Naidoo teaches, transmitting the user data to a remote server, the user data being used by the remote server for the authorization of the health care services (Shaya: Paragraph 97,49).
Regarding claim 11, Shaya in view of Naidoo teaches, at least one biometric indicator of the user for transmission to a medical provider during the video conference session (Shaya: Paragraph 90).
Regarding claim 12, see claim 1 rejection (as for “method implemented on a server configured for scheduling video conference sessions”, see Paragraph 37).
Regarding claim 13, Shaya in view of Naidoo teaches, receiving a request for a video conference session from a remote video conference device, the request comprising data associated with the data packet transmission (Shaya: Paragraph 87, 164, 169).
Regarding claim 14, Shaya in view of Naidoo teaches, initiating the video conference session with the remote video conference device via the secure communication channel (Shaya: Paragraph 50-51, 190).
Regarding claim 15, Shaya in view of Naidoo teaches, receiving authorization from the server is in response to querying an eligibility portal server comprising a database of patient eligibility records (Shaya: Paragraph 98, 188).
Regarding claim 16, Shaya in view of Naidoo teaches, creating at a log entry of the video conference session and a billing entry for the video conference session (Shaya: Paragraph 123, 137, 158).
Regarding claim 17, see claims 1 and 4 rejection, as for “intermediate server”, see Paragraph 36, 49, 76, 97).
Regarding claim 18, see claim 13 rejection.
Regarding claim 20, see claim 3 rejection.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 20190189292) in view of Naidoo (US 7,835926) in view of Comerford (US 20160350721).
Regarding claim 6, Shaya in view of Naidoo teaches, scheduling an appointment.
Shaya in view of Naidoo does not teach receiving user input indicating a scheduling conflict; receiving a preferred scheduling window for the appointment; and receiving a new appointment schedule from a remote server.
	Comerford teaches a scheduling conflict; receiving a preferred scheduling window for the appointment; and receiving a new appointment schedule from a remote server (Paragraph 259,287).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shaya with Naidoo with Comerford in order to ensure scheduling an appointment that is convenient for user to ensure he/she receive the required service. 
	Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 20190189292) in view of Naidoo (US 7,835926) in view of Chawla (US 20080034085).
Regarding claim 10, Shaya in view of Naidoo teaches, video conferencing.
Shaya in view of Naidoo does not teach capturing interactive input from the user to maintain the attention of the user during the video conference session.
	Chawla teaches monitoring attention during a conference (abstract) and claim 12.
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shaya with Naidoo with Chawla in order to enhance the conference experience.
Regarding claim 19, see claim 10 rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652